Citation Nr: 0424234	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  03-02 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
private medical expenses incurred from October 28, 2002 to 
October 31, 2002.


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from August 1972 to August 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 determination by the Network 
Authorization Office (NAO) of the Department of Veterans 
Affairs Medical Center (VAMC) in Canandaigua, New York.  The 
NAO determined that the veteran was not entitled to payment 
or reimbursement for the cost of private medical expenses 
incurred from October 28, 2002 to October 31, 2002.  This 
case was previously before the Board in January 2004 when it 
was remanded to the NAO for compliance with changes in the 
law governing notification and duty to assist the veteran.  
The requested action has been completed and the Board 
proceeds with its review of the appeal.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran was treated at a private hospital from 
October 28, 2002 to October 31, 2002, for a psychiatric 
disorder, which was covered under his primary insurance 
through work.

3.  The medical evidence shows that the veteran's treatment 
from October 28, 2002 to October 31, 2002, was not related to 
a service-connected disability.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred in connection with treatment 
rendered at a private hospital from October 28, 2002 to 
October 31, 2002, have not been met.  38 U.S.C.A. §§ 1728, 
5107 (West 2002); 38 C.F.R. § 17.120 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  VCAA applies 
to any claim for benefits received by VA on or after November 
9, 2000, as well as to any claim filed before that date but 
not decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Following the Board's remand in January 2004, the 
veteran was informed in a June 2004 letter of the information 
and evidence necessary to substantiate his claim for 
reimbursement of unauthorized private medical expenses.  This 
letter also informed the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Third, VA must request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1) which was also done in the June 2004 letter.  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2003).  The RO has 
obtained the records of the veteran's private treatment for 
which he is seeking reimbursement, as well as all relevant VA 
records.  A medical review of the veteran's claim was 
conducted in January 2003.  The veteran was provided the 
opportunity to present argument and evidence in hearings 
before a hearing officer at the RO and before a Veterans Law 
Judge, however he has declined.  The Board concludes that 
all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the appellant's claim.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  

Recently, the United States Court of Appeals for Veteran 
Claims' (Court) has provided guidance on the timing and 
content of a VCAA notice.  In Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the Court discussed, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the veteran filed his claim for 
reimbursement in October 2002 and an initial AOJ decision was 
also made in October 2002.  Only after this initial rating 
action was promulgated did VA comply with the provisions of 
the VCAA and provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim 
for reimbursement of unauthorized private medical expenses, 
as well as what information and evidence must be submitted by 
the claimant, and what information and evidence will be 
obtained by VA.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In this case, the veteran was 
provided full VCAA compliance as noted above.  The Board 
therefore concludes that the failure to provide a pre-AOJ 
initial adjudication notification letter constitutes harmless 
error.  All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The applicable requirements of the VCAA have been 
substantially met by the RO, and there are no areas in which 
further development may be fruitful on this issue of 
reimbursement of unauthorized private medical expenses.  
There would be no possible benefit to remanding the claim, or 
to otherwise conduct any other development.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  

Decision

A VA outpatient clinic telephone note shows that the veteran 
called on October 28, 2002, with a complaint of depression.  
He indicated that his morphine had recently been replaced 
with another medication and wondered if he was not going 
through withdrawal.  He was noted to display helplessness at 
the most basic of suggestions, and appeared frustrated.  It 
was the opinion of the examiner that the veteran's 
mood/emotional status was secondary to his medical status 
and pain tolerance; however, the veteran contributed to this 
interdependent condition through obsession and dwelling.  He 
had, for example, recently watched the movie Full Metal 
Jacket 20 times.  The veteran stated that he might decide to 
go to the VA Medical Center in Syracuse for consideration of 
hospitalization.  

Later that day, the veteran was admitted to the psychiatric 
unit at St. Lukes Hospital in Utica, New York.  A discharge 
summary shows that the veteran arrived alone by ambulance 
from his home.  He gave a three day history of depression 
and indicated that he was feeling suicidal and wanted to go 
to the VA in Syracuse, but could not get a ride.  He 
received a medical consultation during his hospitalization 
where he gave a history of low back syndrome and treatment 
with morphine through the VA hospital.  He indicated that 
this had been recently discontinued and he had switched over 
to another medication.  He was treated and released from the 
hospital on October 31, 2002, with diagnoses of depressive 
disorder, not otherwise specified,  and anxiety disorder, 
not otherwise specified.

The veteran submitted a claim for payment or reimbursement 
for expenses incurred at St. Lukes Hospital.  The record 
shows that this hospitalization was reviewed and authorized 
for coverage through the medical insurance provided by his 
employer and thus, the veteran's claim through VA represents 
a claim for the balance due.  In this regard he claims that 
he was being treated with Morphine for his service-connected 
back condition, and after he stopped taking Morphine, he 
required treatment at St. Lukes for the effects of 
withdrawal.

In October 2002, the NAO denied the veteran's claim noting 
that his treatment at St. Lukes was not due to a service-
connected condition.  In January 2003, a medical review of 
the veteran's claim was conducted by a VA nurse and 
physician who determined that the veteran's treatment at St. 
Lukes was not for a service-connected condition or related 
to morphine withdrawal.  

Under the applicable law, reimbursement for private medical 
expenses is available only where: (1) such care or services 
were rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health; (2) such 
care or services were rendered to a veteran in need thereof 
(A) for an adjudicated service-connected disability, (B) for 
a non-service-connected disability associated with and held 
to be aggravating a service- connected disability, (C) for 
any disability of a veteran who has a total disability 
permanent in nature from a service- connected disability, or 
(D) for any illness, injury, or dental condition in the case 
of a veteran who (i) is a participant in a vocational 
rehabilitation program (as defined in section 3101(9) of 
this title), and (ii) is medically determined to have been 
in need of care or treatment . . . .; and (3) [VA] or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical. 38 U.S.C.A. § 
1728(a); see also 38 C.F.R. § 17.120 (2003) (formerly 38 
C.F.R. § 17.80).

The Court has observed that, given the use by Congress of 
the conjunctive "and" in the statute, emphasized in the 
above paraphrase, "all three statutory requirements would 
have to be met before reimbursement could be authorized."  
Malone, 10 Vet. App. 539, 542 (1997), citing Cotton v. 
Brown, 7 Vet. App. 325, 327 (1995); Hayes v. Brown, 6 Vet. 
App. 66 (1993); H.R. Rep. No. 93-368, at 9 (July 10, 1973) 
("[The proposed provision a]uthorizes reimbursement of 
certain veterans who have service-connected disabilities, 
under limited circumstances, for reasonable value of 
hospital care or medical services . . . from sources other 
than the VA.  Eligible veterans are those receiving 
treatment for a service-connected disability. . . .  
Services must be rendered in a medical emergency and VA or 
other Federal facilities must not be feasibly available.").

The veteran is not eligible to receive payment or 
reimbursement for private medical expenses incurred from 
October 28, 2002, to October 31, 2002, because he was not 
receiving treatment for a service-connected disability and 
the medical review of the veteran's claim indicates that his 
treatment was not related to morphine withdrawal, or to his 
service-connected disability.  As such, payment or 
reimbursement is not allowable under the law.

The Board has also considered the provisions of the Veterans 
Millennium Health Care and Benefits Act (the "Millennium 
Bill"), which became effective in May 2000.  This also 
provides general authority for reimbursement for the 
reasonable value of emergency treatment furnished in a non-
Department facility to those veterans who are active 
Department health-care participants (enrolled in the annual 
patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such 
system within the last 24- month period) and who are 
personally liable for such treatment and not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728.  
See 38 U.S.C.A. § 1725 (West 2002); Pub. L. No. 106-117, 113 
Stat. 1556 (1999).  However, because the veteran's 
hospitalization was covered through his insurance at work, 
the Millenium Bill does not apply.


ORDER

Reimbursement of unauthorized private medical expenses is 
denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



